NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MOISE ALEJANDRO GALICIA-                        No.    14-72685
CORADO, AKA Moise Corado, AKA
Moise Alejandro Galicia, AKA Moise              Agency No. A087-526-738
Galicia Corado, AKA Moise A. Galicia-
Corado,
                                                MEMORANDUM*
                Petitioner,

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N. R. SMITH, Circuit Judges.

      Moise Alejandro Galicia-Corado, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and we review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008). We dismiss in part and

deny in part the petition for review.

      The record does not compel the conclusion that Galicia-Corado established

extraordinary circumstances to excuse his untimely asylum application. See 8

C.F.R. § 1208.4(a)(5); see also Tamang v. Holder, 598 F.3d 1083, 1090-91 (9th

Cir. 2010) (extraordinary circumstances did not excuse untimely asylum

application where petitioner claimed ineffective assistance of counsel but failed to

comply with Matter of Lozada requirements). Thus, we deny the petition for

review as to Galicia-Corado’s asylum claim.

      Galicia-Corado’s argument that the BIA failed to consider the elements of

his proposed social groups cumulatively is unexhausted, see Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not

presented to the agency), and Galicia-Corado does not otherwise challenge the

BIA’s determination that he failed to establish past or future harm on account of a

protected ground, see Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.


                                          2                                   14-72685
1996) (issues not specifically raised and argued in a party’s opening brief are

waived). Thus, Galicia-Corado’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of Galicia-Corado’s CAT

claim because he failed to establish it is more likely than not that he would be

tortured at the instigation, or with the consent or acquiescence, of the government

of El Salvador. See Silaya, 524 F.3d at 1073. We reject Galicia-Corado’s

contentions that the BIA erred in its analysis and violated his right to due process.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      Galicia-Corado’s motion to hold the proceedings in abeyance (Docket Entry

No. 8) is denied as moot.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    14-72685